Title: To James Madison from Stephen Cathalan, 20 September 1801
From: Cathalan, Stephen
To: Madison, James


					
						Sir
						Marseilles the 20th. September 1801
					
					I have the honour of Confirming you my last 

Respects of the 5th. Inst. via Bordeaux, & Copy via Paris, & 

the hague, Inclosing you a Copy of the Sweed Agent in this 

place, relative to the Convoy the Frigates of his Sweed 

Majesty, will grant to the american Merchants vessels, to 

protect them against the Tripolitan Cruisers.
					I have only now the time (the mail being on 

Departure) to forward you via Bordeaux, the Inclosed packett 

of Dispatches I have Just now Received for you, Sir, from 

Consul James Lear. Cathcart Esqr. now at Leghorn, which he 

recomends me to dispatch to you by the most direct 

Conveyance.  He advises me of the Glorious action of the 

United States Schooner Enterprise, Commanded by Mr. 

Sterret, who took to the westward of Maltha a Polacre 

Corsair of Tripoly.  The bey of Tripoly much mortified that 

such a Small vessel should Capture his Corsair, is now no 

doubt reppenting of having Dared to declare war to the United 

States, but the united Ships of war under Commodore Dale’s 

Command, will soon furnish him with other Instances of 

Mortification to the great honour of the united States, & their 

navy I hope!
					The Sweed Frigate after having been extremely well 

Repaired in the arsenal of Toulon, was detained in Road 

longer than expected on acct. of head winds, but She Sailed 

yesterday, for Leghorn, & will be back in 8 Days I hope & take 

here the Three american vessels ready to proceed under her 

protection down to the Streights.
					I have not Heard of Wm. Bainbridge Esq since he 

Left Barca. with the Essex Frigate on the 9th. ulto., nor of any 

other U. States Ships.  They will be supplied by me here, or 

by the Arsenal at Toulon on my Demand, with any thing they 

may be in want of as Soon as any will Call on this Coast.  I 

have the honour to be with Great Respect Sir Your most 

obedient humble & Devoted Servant
					
						Stephen Cathalan Junr.
					
					
						I am in a followed Correspondence with Consul J. Lear, 

Cathcart, & Ths. Appleton, at Leghorn, as well as our Consul 

at Genoa, Barcelona, alicante & Malaga, on what occurs 

Relative to the service of the united States, their Ships of War 

in order the Commanders whereof may be advised of it, as 

well as our Merchants vessels, with Instructions to forward 

such Intelligences to our Consuls at Gibr., Tangiers, & 

Barbary, as I have not any direct ways to Correspond with 

them now and as long as war with england will subsist.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
